Case 4:18-cr-00118-ALM-CAN Document 71 Filed 02/08/21 Page 1 of 2 PageID #: 199




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
                                                    §
  v.                                                § CASE NUMBER 4:18-CR-00118
                                                    §
  OSCAR RUIZ COLON (2)                              §



        ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

        The Court referred this matter to the Honorable Christine A. Nowak, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. The Honorable Christine A. Nowak conducted a hearing in the form and manner

 prescribed by Federal Rule of Criminal Procedure 11 and issued her Findings of Fact and

 Recommendation on Guilty Plea Before the United States Magistrate Judge. The Magistrate Judge

 recommended that the Court accept the Defendant’s guilty plea. She further recommended that

 the Court adjudge the Defendant guilty on Count One of the Indictment filed against the Defendant.

        The parties have not objected to the Magistrate Judge’s findings. The Court ORDERS

 that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

 Judge are ADOPTED. The Court accepts the Defendant’s plea. It is further ORDERED that, in

 accordance with the Defendant’s guilty plea and the Magistrate Judge’s findings, Defendant,

 OSCAR RUIZ COLON, is adjudged guilty as to Count One of the Indictment charging a

 violation of Title 21 U.S.C. § 963 - Conspiracy to Manufacture and Distribute Cocaine
    Case 4:18-cr-00118-ALM-CAN Document 71 Filed 02/08/21 Page 2 of 2 PageID #: 200
.



     Intending, Knowing, and with Reasonable Cause to Believe that the Cocaine will be Unlawfully

     Imported into the United States

         SIGNED this 8th day of February, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
